USDC KYWD - Minute Order (Rev. 11/11)


                                                United States District Court
                                                Western District of Kentucky
                                                       at Louisville

UNITED STATES OF AMERICA                                                                          PLAINTIFF

VS.                                                             CRIMINAL ACTION NUMBER: 3:20-MJ-634

MANUEL MARTIN SALAZARLEJIA JR.                                                                  DEFENDANT

                                                          ORDER

            The above-styled case came before the Honorable Colin H. Lindsay, United States Magistrate Judge,
via video conference on September 30, 2020 for a preliminary hearing. The defendant was present with
Assistant Federal Defender Aaron Dyke, appointed counsel. Assistant United States Attorney David Weiser
appeared on behalf of the United States. The proceeding was digitally recorded.
            The Court heard sworn testimony of a witness and arguments of counsel, and for the reasons stated
on the record, found probable cause to support the charges in the complaint.
            IT IS HEREBY ORDERED that should the Grand Jury return a true bill, this case is scheduled for
arraignment proceedings on October 13, 2020 at 1:30 p.m. via video conference before the Honorable
Regina S. Edwards, United States Magistrate Judge




  0|20

                              October 1, 2020
